Citation Nr: 1146058	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  04-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post operative residuals of carcinoma of the neck with metastatic neoplasm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2007, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

In May 2007, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its May 2007 remand, the Board noted that the record contained inconclusive opinions regarding the diagnosis, primary cite, and origins of a malignant tumor that had been surgically resected from the Veteran's left posterior neck in mid-July 2002.  The Board further noted that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam (see 38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii) (2011)), and, therefore, that certain disorders, including certain cancers, were presumed to be related to service.

The Board therefore determined that remand was required for the RO to obtain samples of the surgically resected malignant tumor and forward them to a panel of VA oncologists.  The Board instructed the RO to make arrangements with the Veteran to have samples of the surgically resected malignant neck tumor forwarded to the VA medical facility that would be providing the requested medical opinions, and to make arrangements with such facility for the Veteran's claim's file and tissue sample to be reviewed by a panel of three oncologists.  As to the tissue sample, all indicated tests and studies deemed appropriate by the panel were to be accomplished and be reported in detail and, after a review of the record and the results from the studies of the tissue samples, the panel was to provide opinions regarding the likely histopathology, diagnosis, and primary site or origin of the Veteran's neck tumor.  The examiners were also to determine whether it was at least as likely as not that the surgically resected neck tumor, regardless of its diagnosis or site of origin, was caused or aggravated by the Veteran's military service, including his presumptive exposure to herbicide agents while serving in Vietnam.  The panel was to provide a complete rationale for each answer to the questions asked. 

Pursuant to the Board's May 2007 remand, in May 2009 the AMC sent the Veteran a letter requesting his authorization to contact the hospital at which he received his July 2002 surgery regarding such surgery.  The Veteran, in response, sent a July 2002 pathology report related to his surgery.  However, the AMC did not, in the May 2009 letter or in any other communication, specifically request from the Veteran any sample of the malignant tumor that was surgically resected from the left posterior neck in mid-July 2002, or indicate that such tissue sample was the evidence for which it sought authorization to obtain.  Also, there is no indication that the AMC ever obtained any such tissue sample or provided the Veteran notice that such sample was unable to be obtained.  See 38 C.F.R. § 3.159(e).  Therefore, the case must be remanded for the RO or AMC to specifically request that the Veteran provide any necessary information or authorization to obtain the sample of the malignant tumor that was surgically resected in mid-July 2002 from the left posterior neck.

Also, in October 2009, a single oncologist reviewed the claims file and provided answers to the Board's questions regarding the likely histopathology, diagnosis, and primary site or origin of the Veteran's resected neck tumor.  While only one oncologist provided these answers, and not a panel of three, the oncologist was qualified to provide such opinions, as the subject matter she addressed was within her area of expertise.  Thus, the Veteran was not prejudiced by the opinions in the October 2009 report being made by only one oncologist, rather than a panel of three oncologists, and the Board's remand instructions in this respect were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

However, while in the October 2009 report the oncologist indicated a review of the claims file and answered the Board's questions set forth in the May 2007 remand, the oncologist provided no rationale for any such answer given.  Also, in answering the Board's final question of whether it was at least as likely as not that the malignant tumor that was surgically resected from the Veteran's left posterior neck in mid-July 2002, no matter what its diagnosis or its site of origin, was caused or aggravated by his military service, including his presumptive exposure to herbicide agents in Vietnam, the examiner simply stated that, based on the available information, she could not determine the likelihood that the diagnosis was caused or aggravated by the Veteran's military service.

The Court of Appeals for Veterans Claims (Court) has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data, and thus it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  The examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination, and should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In this case, as the October 2009 report is not adequate, the case must be remanded and forwarded to the October 2009 oncologist for an addendum opinion, in which she provides a full rationale for each answer given in the October 2009 report.  Also, the oncologist should again determine whether, on review of the claims file, to include any evidence added since her previous review, the malignant tumor that was surgically resected from the Veteran's left posterior neck in mid-July 2002, no matter what its diagnosis or its site of origin, was caused or aggravated by his military service, including his presumptive exposure to herbicide agents in Vietnam.  If the oncologist is not able to determine the likelihood that the diagnosis was caused or aggravated by the Veteran's military service, she must provide a full explanation of why she cannot, state whether the record contains sufficient facts or data to make such determination, and clearly identify what facts cannot be determined.

Furthermore, the claims file contains no records of VA or private treatment for the residuals of the Veteran's post operative neck cancer dated more recently than February 2004.  Therefore, attempts to obtain any more recent records of treatment, to include requesting any required information and authorization from the Veteran to obtain such records, should be made as well.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  


Accordingly, the appeal is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the claimant provide the VA with an authorization to attempt to obtain a sample of the malignant tumor that was surgically resected from the left posterior neck in mid-July 2002.  In the alternative, the Veteran should be asked to obtain the sample of the malignant tumor himself and forward it to VA.

2.  If the Veteran responds with an authorization, assist him in obtaining a sample of the malignant tumor.  All actions to obtain the requested sample of the malignant tumor should be documented fully in the claims file.  If q sample of the malignant tumor is not obtained, notify the Veteran and his representative of this fact and explain the efforts taken to obtain it.

3.  If a sample of the malignant tumor that was surgically resected from the left posterior neck in mid-July 2002 is obtained, it should be forward to the medical facility of the October 2009 examining oncologist.  

4.  Request that the Veteran identify the name and assess of all places that he received treatment for his cancer since February 2002 and obtain and associate these records with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

5.  After undertaking the above development to the extent possible, forward the Veteran's claims file to the oncologist who prepared the October 2009 report and ask that an addendum be provided.  If the October 2009 VA examiner is unavailable, forward the Veteran's claims file to another oncologist with appropriate expertise for the requested review and opinions, to include answers to the questions put forth by the Board in the May 2007 remand.  If the malignant tumor tissue sample was obtained, all indicated tests and studies deemed appropriate by the oncologist must be accomplished and be reported in detail.  After a review of the record on appeal and the results from the studies of the tissue samples, if any, the oncologist should provide VA with the following information:

a.  After reviewing the opinions provided in October 2009, the oncologist should state whether she wishes to change or alter her any of her opinions in any way.  

b.  The oncologist must thereafter provide a full rationale for each answer given in the October 2009 report, discussing how all such medical conclusions were reached, based on relevant medical principles and the evidence in the claims file.  

c.  The oncologist should provide an opinion as to whether, on further review of the claims file, to include any evidence added since her previous review, it is at least as likely as not (i.e., 50 percent or greater probability) that the malignant tumor that was surgically resected from the Veteran's left posterior neck in mid-July 2002, no matter what its diagnosis or its site of origin, was caused or aggravated by his military service, including his presumptive exposure to herbicide agents in Vietnam.  If the oncologist is not able to make this determination, she must provide a full explanation of why she cannot, state whether the record contains sufficient facts or data to make such a determination, and clearly identify what facts cannot be determined.  A complete rationale should be provided for all opinions stated, citing to claims file documents as appropriate.

In providing the above rational, the oncologist should specifically consider and comment on, among other things, the following evidence found in the claims file: the July 2002 operative report indicating a diagnosis of neck carcinoma; the July 2002 pathology report and October 2002 letter from Dr. Ayala indicating a diagnosis of suspected melanoma; the July 2002 letter from Dr. Wold indicating the diagnosis of metastatic neoplasm most compatible with melanoma; the August 2002 West Texas Cancer Center oncology visit notes; the December 2002 computed tomography (CT) scan reports; the April 2003 soft tissue CT scan of the neck; the November 2003 letter from Dr. Khandelwal indicating differential diagnoses of synovial or epithelioid sarcoma; the February 2003 communication from Dr. Wold indicating that the most likely primary site of the Veteran's tumor was the upper aerodigestive tract; and the June 2011 letter from Dr. Shelton reflecting the opinion that there is a 50 percent probability that the Veteran's herbicide exposure in Vietnam could have caused or aggravated his malignant tumor. 

6.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

